Citation Nr: 1034590	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-28 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to dependency and indemnity compensation 
(DIC) based upon service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION
 
The Veteran served with the New Philippine Scouts from February 
1946 to January 1949.  He died in November 1987.  The appellant 
is claiming benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  According to the official death certificate, the Veteran died 
on November [redacted], 1987, of congestive heart failure. 

2.  At the time of his death, the Veteran did not have any 
service-connected disabilities.

3.  The RO denied service connection for the cause of the 
Veteran's death in a May 2000 rating decision.  The appellant was 
provided notice of the decision, and she did not appeal the 
denial of benefits sought.  

4.  Additional evidence submitted since the prior final May 2000 
rating decision does not bear directly and substantially upon the 
issue of service connection for the cause of death of the 
Veteran.  In addition, it does not raise a reasonable possibility 
of substantiating the claim and does not, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim

CONCLUSION OF LAW

Evidence received since the May 2000 rating decision, which 
denied service connection for the cause of the Veteran's death, 
is not new and material, and therefore the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 


If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In March 2006 and January 2010 VA sent the claimant letters 
informing her of the types of evidence needed to substantiate her 
claim and its duty to assist her in substantiating her claim 
under the VCAA.  The letters informed the claimant that VA would 
assist her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in her possession to the RO.

The Board finds that the content of the letters provided to the 
claimant complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the April 2006 rating decision, August 2006 
SOC, and January 2010 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided her with additional periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to her claim has been obtained 
and associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim.

In the context of a claim for dependency and indemnity 
compensation based upon service connection for the cause of a 
veteran's death, VCAA notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate such a claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although there are 
particularized notice obligations with respect to a claim for 
DIC, there is no preliminary obligation on the part of VA to 
conduct a pre-decisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  The Board finds 
that in the present case the requirements of the VCAA notice 
under the Hupp decision were fulfilled in the January 2010 letter 
to the appellant.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen a previously 
denied claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  Such 
notice was provided in the January 2010 letter to the appellant.


In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
effective date.  This requirement was fulfilled in an October 
2007 letter which VA sent to the claimant.

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim.  Kightly v. Brown, 6 Vet. 
App. 200 (1994).  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence 
presented since the last final denial on any basis (either upon 
the merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be evaluated, 
in the context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals 
for Veterans Claims held the Board must first determine whether 
the appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to evaluate 
the merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Under 38 U.S.C.A. §§ 1110 and 1131 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303 (2010), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  "A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service connection 
may also be granted on a presumptive basis for certain chronic 
disabilities, including malignant tumors, when manifested to a 
compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.  When it is determined 
that a veteran's death was service connected, his surviving 
spouse is generally entitled to dependency and indemnity 
compensation .  See 38 U.S.C.A. § 101.


The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital organ 
and was of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312(c)(3), (4).

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A May 2000 rating decision 
denied service connection for the cause of the Veteran's death.  
The appellant did not appeal that rating action, and it therefore 
became final.  In February 2006, the appellant filed a request to 
reopen her claim for service connection for the cause of the 
Veteran's death.  The appellant contends that some event or 
illness in service caused or led to her husband's death.  The 
Veteran's death certificate states that he died on November [redacted], 
1987, at the age of 66, from congestive heart failure.

Summarizing the evidence of record at the time of the May 2000 
decision,  the Veteran did not have any service-connected 
disabilities at the time of his death.  His service treatment 
records indicate that in August 1948 he was hospitalized with 
probable pneumonia and was diagnosed with a congenital heart 
disease, acyanotic group, inter-auricular, septal defect.  An X-
ray and cardiac fluoroscopy showed an enlarged left ventricle, 
and an EKG was within normal limits.  X-rays also showed an 
accentuation of the vascular markings of the hilar regions, and 
the Veteran had a systolic murmur.

Post-service treatment records indicate that a May 1964 X-ray 
from a VA examination showed possible congenital heart disease 
with a left-to-right shunt and possible enlargement of the right 
ventricle and the right auricle.  The Veteran had complained of 
chest pain.  At January 1970 private treatment, his heart was 
noted to be markedly enlarged with an audible murmur at the apex 
diastolic.  There was fibrillation over the precudium that 
indicated cardiac enlargement with cardiac decompensation.  The 
Veteran was diagnosed with mayo cardiac enlargement with cardiac 
dilatation.

April 1970 VA treatment records indicate that the Veteran was 
treated for anterior chest pain of 23 years' duration.  A chest 
X-ray showed moderate cardiomegaly with right ventricular 
predominance and an ECG showed an incomplete right bundle branch 
block.  A cardiac catheterization was scheduled but the Veteran 
refused the procedure.  After approximately three weeks of 
hospitalization, the Veteran was discharged upon a 
transoesophageal echocardiography showing improvement.  He was 
prescribed Digitoxin 0.1 mg.  A March1982 private examination 
report indicated that the Veteran had congenital heart disease 
and a probable atrial septal defect.

There has not been any medical evidence submitted regarding the 
Veteran's congestive heart failure in conjunction with the 
appellant's request to reopen her claim for service connection 
for the cause of the Veteran's death.  The appellant wrote in her 
May 2006 Notice of Disagreement that the Veteran had a tour of 
duty in Guam, at which time he already had congenital heart 
disease.  Having reviewed the complete record, the Board finds 
that new and material evidence has not been submitted to reopen 
the claim for service connection for the cause of the Veteran's 
death.  In order to be new and material, evidence would have to 
tend to demonstrate that the Veteran congestive heart failure, 
which was the cause of death, was related to service.  See 38 
C.F.R. § 3.156(a).  By simply reiterating previous contentions, 
the appellant has not presented new and material evidence.

We recognize the sincerity of the appellant's arguments that the 
cause of the Veteran's death was service connected.  However, the 
resolution of issues which involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that a 
claimant's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).  However, congenital heart 
disease and  heart failure require specialized training for a 
determination as to diagnosis and causation, and are therefore 
not susceptible of lay opinions on etiology.  


Although we are sympathetic with the appellant's loss of her 
husband, we find a lack of competent evidence to warrant a 
favorable decision as to her request to reopen the previous final 
denial of her claim of entitlement to service connection for the 
cause of the Veteran's death. 


ORDER

New and material evidence not having been submitted, the claim 
for service connection for cause of death is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


